ROSENN, Circuit Judge
(dissenting):
I respectfully dissent. I cannot agree that the erroneous admission of the addendum was harmless.
The ultimate critical fact to be determined in this case was the cause of death. In permitting the introduction of Dr. Zeiler’s addendum, the jury thus had before it his new and changed viewpoint as to the cause of death. Plaintiff, however, did not have the opportunity to test Dr. Zeiler’s credibility under cross-examination or to secure his explanation for the insertion of the addendum into the patient’s file just before trial. Nor was he able to develop Dr. Zeiler’s response to other pertinent questions dealing with the purpose, timing and formulation of the addendum.
I do not believe that the error in admitting the addendum was or could have been cured by the testimony of Dr. Van Kirk. It was Dr. Zeiler who made the original autopsy report fixing the cause of death, not Dr. Van Kirk. It was Dr. Zeiler who was the author of the addendum and who, therefore, bore the responsibility for the change in his written opinion concerning the cause of death, not Dr. Van Kirk. Under these circumstances, Dr. Van Kirk did not have to meet on cross-examination the many difficult and troublesome questions that would have confronted Dr. Zeiler, nor was he called upon to make the explanations and justifications which would have faced Dr. Zeiler. The jury should have had the opportunity to observe him under cross-examination and, in the light thereof, assess his two conflicting opinions. The cross-examination of Dr. Van Kirk could not have served as a substitute under these circumstances.
There is an additional fact which merits consideration. The majority opinion indicates that the observations formed by Dr. Van Kirk were the basis for Dr. Zeiler’s newly cast and changed opinion. The addendum, however, also reveals that he considered other sources, all of them hearsay. It recites that Dr. Zeiler’s views were based in part on a symposium in 1968 on the subject of “Hyperpyrexia During Anesthesia” of the International Anesthesia Research Society. His views were also based upon a “review of the literature including the important article of Britt and Kalow, ‘Hyperrigidity and Hyperthermia Associated with Anaesthesia’, in the Annals, New York Academy of Sciences, 1968.” None of these additional sources were tested under cross-examination. A major portion of the defense in this case was built around this addendum. In my opinion, the admission of this crucial and self-serving exhibit without an opportunity of cross-examining its author was highly prejudicial.
I would. reverse the court below and award a new trial.